DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/094,832 filed on 11/11/2020. Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 9, the language “as a second oil” is indefinite.  What is or is not as a second oil?  Removing that phrase would fix this. It appears that the applicant is trying to distinguish the oil at a first and a second pressure.  If so that should be made clear. Line 22 what is a control?  Is this a controller configured to perform the function or a control valve?  How does it add in this correction?
Regarding claim 3, the last clause has an issue which contradicts the previous clause. It is clear how the spool is moved, but the way the claim is written it will only ever move based upon the second port.  A condition must be included when this is true. For example when the spool is moved by using the hydraulic pressure of the oil supplied to the second port, a flow of oil from the third port to the forth port is cut off.”
Claim 4 has a similar issue.  
Regarding claims 5 and 6, Claims 5 and 6 do not agree with claim 1 from which they depend.  In claim 1, the correction pressure is added based on low second pump speed or it is stopped. Claims 5 and 6 require the correction be ended when the second pump stops. This correction cannot both be started and ended based upon the same state of pump 2.
Clarification is required.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2019-205045, filed on 11/12/2019.


Allowable Subject Matter
Claims 1-6 would be would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious a motivation to provide for a hydraulic control device including the combination of limitations recited in claim 1, particularly in combination with “a control that adds a correction hydraulic pressure of a predetermined amount to a hydraulic pressure of the oil discharged from the another valve is performed, when the second state is switched to the first state due to a stop or a low rotation state of the second 25pump.”
The closest prior art SAKAGAMI et al. (JP 2017032063 A) discloses a transmission like structure that meets all limitations of claim 1, however SAKAGAMI does not appear to a control that adds a correction hydraulic pressure of a predetermined amount to a hydraulic pressure of the oil discharged from the another valve is performed, when the second state is switched to the first state due to a stop or a low rotation state of the second 25pump. There is no motivation provided in the prior art to modify SAKAGAMI to arrive at the claimed invention.


Prior Art
The prior art made of record is considered pertinent to Applicant’s disclosure: 
SAKAGAMI (JP 2015200369 A) teaches a hydraulic control device 1 supplies a hydraulic pressure to a supply target portion 3 to which a low hydraulic pressure is supplied and a hydraulically actuated portion 2 to which a high hydraulic pressure is supplied. The hydraulic control device 1 comprises: a large-capacity oil pump Pb having a large capacity; a small-capacity oil pump Ps smaller in capacity than the large-capacity oil pump Pb; a first channel L1 for supplying the hydraulic pressure from the large-capacity oil pump Pb to the small-capacity oil pump Ps; a second channel L2 for supplying the hydraulic pressure from the small-capacity oil pump Ps to the hydraulically actuated portion 2; and a third channel L3 for supplying the hydraulic pressure from the large-capacity oil pump Pb to the hydraulically actuated portion 2 without via the small-capacity oil pump Ps. The small-capacity oil pump Ps further pressurizes the hydraulic pressure supplied to the small-capacity oil pump Ps and supplies the pressurized hydraulic pressure to the hydraulically actuated portion 2. However, the reference fails to teach or render obvious the control to add a correction hydraulic pressure as set forth in the claim.
KAGEYAMA et al. (US 20200355262 A1) teaches a power train device for a vehicle is provided with a selector valve that is switched between a first state in which oil discharged from an electric oil pump is able to be supplied as a hydraulic fluid to an engagement hydraulic chamber of a vehicle-starting frictional engagement element, and a second state in which the oil is able to be supplied as a lubricating oil to the vehicle-starting frictional engagement element through a first lubricating oil supply circuit, depending on a magnitude of a discharge pressure of a mechanical oil pump. However, the reference fails to teach or render obvious the control to add a correction hydraulic pressure as set forth in the claim.
Haberstock et al. (US 20200149562 A1) teaches a control apparatus (fig. 1-6) wherein: the controller (90) is configured to shorten the predetermined period of time when the degree of decrease in the line pressure is high as compared to when the degree of decrease in the line pressure is low (e.g. see para 66 and line pressure graph in fig. 6, t2-t3 is larger time where the degree of decrease in the line pressure is low, compared to the time (e.g. t6) where the degree of decrease in line pressure is high). However, the reference fails to teach or render obvious the control to add a correction hydraulic pressure as set forth in the claim.
Ichimura et al. (US 20170009877 A1) teaches A hydraulic circuit for a transmission including a main pump and a sub pump is provided in which when the main pump and the sub pump are driven by an engine after it has been stopped for a long time, due to the internal pressure of a torque converter being low, a sufficient hydraulic pressure cannot be transmitted to a feedback port of a switching valve via a fifth oil passage; communication between a first port and a second port of the switching valve is cut off, and the oil discharged by the sub pump is therefore not supplied to a lubrication system via a sixth oil passage but is supplied via the path. However, the reference fails to teach or render obvious the control to add a correction hydraulic pressure as set forth in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655